SMITH, Circuit Judge.
Bransilawa Krawza was born in Lithuania. Pier mother having.moved to Des Moines, Iowa, Bransilawa Krawza followed her about October, 1910. At that time she was approximately 18 years old. On June 26, 1911, a warrant was issued for her •arrest, and after a hearing before an immigrant inspector she was ordered deported from the United States, because she entered this country for an immoral purpose. She sued out a habeas corpus, and under it was discharged, and the immigrant inspector appeals.
We have read with care all the evidence taken before the immigrant inspector, and upon which she was ordered deported, and all the evidence taken before the District Court of the United States for the Southern District of Iowa, but we find none that she entered the United .States for an immoral purpose.
Rule 24 of this court requires that briefs sháll contain a specification of the errors relied upon, and in cases brought here by appeal the brief shall contain a specification of errors, which shall state as particularly as may be in what the decree is alleged to be erroneous, .and that errors not specified according to the rule will be disregarded; but the court may, at its- option, notice a plain error not specified. There has been absolutely no effort to comply with this rule in the brief filed by the appellant.
With the conviction that the order of deportation was improvidently made, and with the immigrant not here represented, we must decline to exercise the option, arid this appeal is dismissed, under the fourth subdivision of rule 24.